                Case 2:17-cv-01935-RAJ Document 105 Filed 01/25/19 Page 1 of 10



 1                                                       THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    DIGITAL MENTOR, INC., a Delaware                    Case No. 2:17-CV-01935-RAJ
      corporation,
10                                                      JOINT STATUS REPORT AND
                           Plaintiff,                   DISCOVERY PLAN
11

12    v.

13    OVIVO USA, LLC, a Delaware corporation;
      OVIVO US HOLDING INC., a Delaware
14    corporation; VALERE MORISSETTE, an
15    individual; and DOES 1 to 20,

16                         Defendants.

17               Pursuant to Federal Rule of Civil Procedure (“FRCP”) 26(f), Local Civil Rule
18    (“LCR”) 26(f), the Order Regarding Initial Disclosures and Joint Status Report dated
19
      February 12, 2018 (Dkt. No. 65), the Court Notice dated February 22, 2018 and the Court
20
      Notice dated January 2, 2019, resetting the deadline in which to file the Joint FRCP 26(f)
21
      Report, Plaintiff Digital Mentor, Inc. (“DMI”) and Defendant Ovivo USA LLC (“Ovivo
22

23    USA”) respectfully submit this Joint Status Report and Discovery Plan.

24         I.       STATEMENT OF NATURE AND COMPLEXITY OF CASE

25               Plaintiff Digital Mentor Inc. (“DMI”) filed this action against Defendants Ovivo USA
26
      LLC. (“Ovivo USA”) et al. on December 28th, 2017 for damages and injunctive relief
                                                                            SCHWABE, WILLIAMSON & WYATT, P.C.
     JOINT STATUS REPORT AND DISCOVERY PLAN - 1                                      Attorneys at Law
                                                                                1420 5th Avenue, Suite 3400
     CASE NO. 2:17-CV-01935-RAJ                                                   Seattle, WA 98101-4010
                                                                                 Telephone: 206.622.1711
           Case 2:17-cv-01935-RAJ Document 105 Filed 01/25/19 Page 2 of 10



 1    alleging the following causes of action: Violation Of The Federal Defend Trade Secrets Act ,
 2    Violation Of The Federal Racketeer Influenced And Corrupt Organizations Act, Trademark
 3
      Infringement, Copyright Infringement, Violation Of The Washington Uniform Trade Secrets
 4
      Act, Violation Of The Washington Consumer Protection Act, Breach Of Contract, Tortious
 5
      Interference With Business Expectancy, Fraud, Breach Of Fiduciary Duty and Unjust
 6

 7    Enrichment.

 8           To date, the motions in this action have included an Ex Parte Motion for Temporary

 9    Restraining Order and Motion for Preliminary Injunction brought on behalf of DMI. While
10
      the Court granted the TRO Motion (Dkt. No. 35), after further briefing and hearing, the
11
      Court denied DMI’s Motion for Preliminary Injunction (Dkt. No. 75.) In addition, Motions to
12
      Dismiss were brought on behalf of Ovivo USA (“Ovivo USA”) and its co-defendants, Valere
13
      Morrissette and Ovivo US Holding, Inc. On December 21st, 2018, the Court dismissed
14

15    Valere Morrissette and Ovivo US Holding, Inc. from the case due to a lack of jurisdiction.

16    The Court granted-in-part Ovivo USA’s Motion to Dismiss, dismissing without prejudice
17    DMI’s causes of action for Violation Of The Federal Defend Trade Secrets Act, Violation Of
18
      The Federal Racketeer Influenced And Corrupt Organizations Act, Violation Of The
19
      Washington Uniform Trade Secrets Act, Violation Of The Washington Consumer Protection
20
      Act, Breach Of Fiduciary Duty and Unjust Enrichment. The case against Ovivo USA will
21

22    proceed, at this stage, as to: Trademark Infringement, Copyright Infringement, Breach Of

23    Contract, Tortious Interference With Business Expectancy and Fraud.

24           //////
25           //////
26
                                                                         SCHWABE, WILLIAMSON & WYATT, P.C.
     JOINT STATUS REPORT AND DISCOVERY PLAN - 2                                   Attorneys at Law
                                                                             1420 5th Avenue, Suite 3400
     CASE NO. 2:17-CV-01935-RAJ                                                Seattle, WA 98101-4010
                                                                              Telephone: 206.622.1711
           Case 2:17-cv-01935-RAJ Document 105 Filed 01/25/19 Page 3 of 10



 1              The Parties consider this matter to be moderately complex as to the factual and legal
 2    issues involved, and also as to the nature of discovery needed to develop and present their
 3
      cases.
 4
         II.          PROPOSED DEADLINE FOR JOINING ADDITIONAL PARTIES
 5
                The parties propose that the deadline for joining additional parties be March 22,
 6

 7    2019.

 8       III.         WHETHER THE PARTIES CONSENT TO ASSIGNMENT TO A
                      MAGISTRATE JUDGE TO CONDUCT ALL PROCEEDINGS
 9
                No.
10

11       IV.          DISCOVERY PLAN THAT STATES THE PARTIES’ VIEWS AND
                      PROPOSALS ON ITEMS SET FORTH IN FRCP 26(f)(3)
12
                (A)     EXCHANGE OF INITIAL DISCLOSURES
13
                The Parties exchanged initial disclosures under FRCP 26(a)(1) on January 18, 2019.
14

15              (B)     SUBJECTS, TIMING, AND POTENTIAL PHASING OF DISCOVERY

16              The Parties propose the following case schedule:

17    Event                                             Proposed Date
18
      Close of Fact Discovery                           September 20, 2019
19
      Disclosure of Identity of Expert Witnesses        September 23, 2019
20    for Party Bearing the Burden of Proof
      Disclosure of Identity of Expert Witnesses        October 28, 2019
21    for Party Not Bearing the Burden of Proof
22    Opening Expert Report for the Party Bearing       October 21, 2019
      the Burden of Proof
23    Rebuttal Expert Report for the Party Not          November 20, 2019
      Bearing the Burden of Proof
24    Close of Expert Discovery                         December 20, 2019
25
      Due Date for Dispositive Motions                  January 20, 2020
26
                                                                             SCHWABE, WILLIAMSON & WYATT, P.C.
     JOINT STATUS REPORT AND DISCOVERY PLAN - 3                                       Attorneys at Law
                                                                                 1420 5th Avenue, Suite 3400
     CASE NO. 2:17-CV-01935-RAJ                                                    Seattle, WA 98101-4010
                                                                                  Telephone: 206.622.1711
           Case 2:17-cv-01935-RAJ Document 105 Filed 01/25/19 Page 4 of 10



 1    Event                                            Proposed Date
 2
      Due Date for Opposition to Dispositive           February 20, 2020
 3    Motions
      Due Date for Replies in Support of               March 6, 2020
 4    Dispositive Motions
      Proposed Trial Date                              May 11, 2020
 5

 6
              (C)    ELECTRONICALLY STORED INFORMATION
 7
              The Parties agree that this case will involve electronically stored information (“ESI”).
 8
      The Parties agree that documents and ESI shall be produced electronically. To the extent
 9

10    either party believes, on a case-by-case basis, that documents should be produced in an

11    alternative format, the Parties agree that they will meet and confer in good faith concerning

12    such alternative production arrangements.
13
              The Parties further agree to adopt an ESI Agreement based on this District’s ESI
14
      Model Agreement, as modified by the Parties, and to preserve and produce ESI pursuant to
15
      that Agreement. The Parties further agree that they will meet and confer in good faith to
16
      ensure electronic discovery is proportional to the scope and nature of the dispute, and that the
17

18    format of each party’s production is compatible with the reasonable technical requirements

19    of the receiving party’s document management system.
20            (D)    PRIVILEGE ISSUES
21
              The Parties do not believe that this case will involve unique or extensive claims of
22
      privilege or work product protection. To that end, the Parties agree to create and maintain
23
      privilege logs pursuant to FRCP 26(b)(5) for responsive documents withheld on the basis of
24

25    privilege. The Parties agree that any materials protected from discovery by the attorney-

26    client privilege or the work product doctrine and created after December 29, 2017 (the

                                                                            SCHWABE, WILLIAMSON & WYATT, P.C.
     JOINT STATUS REPORT AND DISCOVERY PLAN - 4                                      Attorneys at Law
                                                                                1420 5th Avenue, Suite 3400
     CASE NO. 2:17-CV-01935-RAJ                                                   Seattle, WA 98101-4010
                                                                                 Telephone: 206.622.1711
           Case 2:17-cv-01935-RAJ Document 105 Filed 01/25/19 Page 5 of 10



 1    Complaint filing date), solely for the purposes of this litigation, need not be logged.
 2            Information produced in discovery that is protected as privileged or work product
 3
      shall be immediately returned to the producing party, and its production shall not constitute a
 4
      waiver of such protection, if: (i) such information appears on its face to have been
 5
      inadvertently produced, or (ii) the producing party provides notice promptly after discovery
 6

 7    by the producing party of the inadvertent production.

 8            (E)      PROPOSED LIMITATIONS ON DISCOVERY

 9            The Parties do not currently propose any limitations on discovery under the Federal
10
      or Local Rules of Civil Procedure.
11
              (F)      THE NEED FOR ANY DISCOVERY RELATED ORDERS
12
              The Parties anticipate the exchange of confidential information during discovery in
13
      this matter, and thus will work together to present the Court with a stipulated two-tier
14

15    protective order to protect the confidentiality of such information. In addition, the Parties

16    will work together to present the Court with a stipulated ESI order to govern production of
17    electronically stored information.
18
         V.         THE PARTIES’ VIEWS, PROPOSALS, AND AGREEMENTS ON ALL
19                  ITEMS SET FORTH IN LOCAL RULE 26(f)(1)

20            (A)      PROMPT CASE RESOLUTION
21            The Parties have no suggestions at this time.
22
              (B)      ALTERNATIVE DISPUTE RESOLUTION
23
              While the parties continue to be willing to consider an alternative dispute resolution
24
      approach, they believe that such efforts may be premature at this time.
25

26            //////

                                                                             SCHWABE, WILLIAMSON & WYATT, P.C.
     JOINT STATUS REPORT AND DISCOVERY PLAN - 5                                       Attorneys at Law
                                                                                 1420 5th Avenue, Suite 3400
     CASE NO. 2:17-CV-01935-RAJ                                                    Seattle, WA 98101-4010
                                                                                  Telephone: 206.622.1711
            Case 2:17-cv-01935-RAJ Document 105 Filed 01/25/19 Page 6 of 10



 1               (C)    RELATED CASES
 2               There are currently no related court cases pending. There are two pending
 3
      Opposition proceedings pending with the United States Patent and Trademark Office. The
 4
      Opposition Proceedings are pending under Opposition Nos. 91244516 and 91241101. Both
 5
      oppositions are stayed pending resolution of this case.
 6

 7               (D)    DISCOVERY MANAGEMENT

 8               The Parties agree to work together to manage discovery to promote the expeditious

 9    and efficient resolution of the case to the extent practicable and appropriate.
10
                 The Parties agree that discovery papers and pleadings are to be served upon the
11
      Parties, to the extent possible, by email to the email address of counsel of record for the
12
      parties.
13
                 The Parties do not believe that the pretrial statements and pretrial order pursuant to
14

15    Local Rules CR 16(e), (h), (i), and (l) and 16.1 should be dispensed with.

16               (E)    ANTICIPATED DISCOVERY SOUGHT
17               See above.
18
                 (F)    PHASING MOTIONS
19
                 The Parties do not anticipate any other early motions at this time.
20
                 (G)    PRESERVATION OF DISCOVERABLE INFORMATION
21

22               The Parties have discussed and confirmed that they have taken reasonable and

23    proportional steps to preserve relevant information and documents in their custody and

24    control. The Parties agree that such discussions do not waive the right or opportunity for a
25    party to argue that preservation was not reasonable, adequate or proportional or to seek
26
                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
     JOINT STATUS REPORT AND DISCOVERY PLAN - 6                                          Attorneys at Law
                                                                                    1420 5th Avenue, Suite 3400
     CASE NO. 2:17-CV-01935-RAJ                                                       Seattle, WA 98101-4010
                                                                                     Telephone: 206.622.1711
           Case 2:17-cv-01935-RAJ Document 105 Filed 01/25/19 Page 7 of 10



 1    remedies for spoliation.
 2             (H)      PRIVILEGE ISSUES
 3
               See above.
 4
               (I)      MODEL PROTOCOL FOR DISCOVERY OF ESI
 5
               The Parties are working together to present the Court with a stipulated ESI order to
 6

 7    govern production of electronically stored information. The parties have used the Model

 8    Protocol as a starting point for their discussions.

 9             (J)      ALTERNATIVES TO MODEL PROTOCOL
10
               The Parties are working together to present the Court with a stipulated ESI order to
11
      govern production of electronically stored information. The parties have used the Model
12
      Protocol as a starting point for their discussions.
13
         VI.         DATE BY WHICH DISCOVERY CAN BE COMPLETED
14

15             See table of proposed schedule above.

16       VII.        WHETHER THE CASE SHOULD BE BIFURCATED BY TRYING THE
                     LIABILITY ISSUES BEFORE THE DAMAGES ISSUES, OR
17                   BIFURCATED IN ANY OTHER WAY
18
               At this time, the Parties do not believe that the issues need to be bifurcated.
19
         VIII. WHETHER THE PARTIES INTEND TO UTILIZE THE
20             INDIVIDUALIZED TRIAL PROGRAM OR ADR
21             The Parties are not agreeable to participating in the Individualized Trial Program at
22
      this time. The Parties continue to consider whether to utilize ADR in the future.
23
         IX.         ANY OTHER SUGGESTIONS FOR SHORTENING OR SIMPLIFYING
24                   THE CASE
25             The Parties currently have no suggestions for shortening or simplifying the case.
26
               //////
                                                                               SCHWABE, WILLIAMSON & WYATT, P.C.
     JOINT STATUS REPORT AND DISCOVERY PLAN - 7                                         Attorneys at Law
                                                                                   1420 5th Avenue, Suite 3400
     CASE NO. 2:17-CV-01935-RAJ                                                      Seattle, WA 98101-4010
                                                                                    Telephone: 206.622.1711
           Case 2:17-cv-01935-RAJ Document 105 Filed 01/25/19 Page 8 of 10



 1       X.        THE DATE THE CASE WILL BE READY FOR TRIAL
 2             The Parties believe the case will be ready for trial on May 11, 2020.
 3
         XI.       WHETHER THE TRIAL WILL BE JURY OR NON-JURY
 4
               Plaintiff has requested a jury trial.
 5
         XII.      THE NUMBER OF TRIAL DAYS REQUIRED
 6

 7             Plaintiff estimate that the trial will take approximately 7-10 days. Defendant

 8    estimates that the trial will take approximately 5 full Court days.

 9       XIII. THE DATES ON WHICH TRIAL COUNSEL MAY HAVE
               COMPLICATIONS TO BE CONSIDERED IN SETTING A TRIAL DATE
10

11             DMI’s counsel currently has the following conflicts due to trials already scheduled in

12    other actions: September 2019, December 2019 and January 2020.
13             Ovivo USA and its counsel currently have the following conflicts due to long
14
      standing prior commitments: June 6 – 18, 2019; July 22-26, 2019; September 2019; October
15
      11-31, 2019; and November 1-15, 2019.
16
         XIV. THE DATES ON WHICH CORPORATE DISCLOSURE STATEMENTS
17            WERE FILED
18
               DMI filed its corporate disclosure statement on January 10, 2018 (Dkt. No. 10), and
19
      Ovivo USA filed its corporate disclosure statement on January 19, 2018 (Dkt. No. 30).
20
         XV.       SERVICE ON ALL DEFENDANT(S) OR RESPONDENT(S)
21

22             Service has been accomplished for all named parties.

23             //////

24             //////
25             //////
26
                                                                             SCHWABE, WILLIAMSON & WYATT, P.C.
     JOINT STATUS REPORT AND DISCOVERY PLAN - 8                                       Attorneys at Law
                                                                                 1420 5th Avenue, Suite 3400
     CASE NO. 2:17-CV-01935-RAJ                                                    Seattle, WA 98101-4010
                                                                                  Telephone: 206.622.1711
           Case 2:17-cv-01935-RAJ Document 105 Filed 01/25/19 Page 9 of 10



 1           Dated this 25th day of January, 2019.
 2

 3    FONG LAW, PLLC                                 SCHWABE, WILLIAMSON & WYATT, P.C.
 4

 5
      By: s/s Eric M. Fong_____________              By: /s/ Troy Greenfield
 6       Fong Law, PLLC                                  Troy Greenfield, WSBA #21578
         569 Division Street, Ste A                      Email: tgreenfield@schwabe.com
 7       Port Orchard, WA 98366-4600                     Schwabe, Williamson & Wyatt
         eric@ericfonglaw.com                            1420 5th Avenue, Suite 3400
 8       Telephone (360) 876-8205                        Seattle, WA 98101-4010
 9       Lawrence P. Ramirez (Pro Hac Vice)              Telephone: (206) 622-1711
         Email: lpramirez@thellg.com
10       Linda Keny (Pro Hac Vice)                      Jason A. Wrubleski (Pro Hac Vice)
         Email: lindakeny@thellg.com                    Email: jwrubleski@schwabe.com
11       Ryan Newnan (Pro Hac Vice)                     Schwabe, Williamson & Wyatt
12       Email: ryannewnan@thellg.com                   1211 SW 5th Avenue, Suite 1900
         The Litigation Law Group                       Portland, OR 97204
13       111 N. Market Street, Ste 1010                 Telephone: (503) 222-9981
         San Jose, CA 95113
14       Telephone: (408) 971-1119                      Gretchen N. Miller (Pro Hac Vice)
                                                        Email: millerg@gtlaw.com
15       Attorneys for Plaintiff, Digital Mentor        Herbert H. Finn (Pro Hac Vice)
16                                                      Email: finnh@gtlaw.com
                                                        Symone D. Shinton (Pro Hac Vice)
17                                                      Email: shintons@gtlaw.com
                                                        Greenberg Traurig, LLP
18                                                      77 West Wacker Drive, Suite 3100
                                                        Chicago, IL 60601
19
                                                        Telephone (312) 456-6583
20
                                                        Attorneys for Defendants
21

22

23

24

25

26
                                                                       SCHWABE, WILLIAMSON & WYATT, P.C.
     JOINT STATUS REPORT AND DISCOVERY PLAN - 9                                 Attorneys at Law
                                                                           1420 5th Avenue, Suite 3400
     CASE NO. 2:17-CV-01935-RAJ                                              Seattle, WA 98101-4010
                                                                            Telephone: 206.622.1711
           Case 2:17-cv-01935-RAJ Document 105 Filed 01/25/19 Page 10 of 10



 1                                      CERTIFICATE OF SERVICE
 2            I hereby certify that on the 25th day of January, 2019, I caused to be served the
 3   foregoing JOINT STATUS REPORT AND DISCOVERY PLAN on the following parties at
 4   the following addresses:
 5            Gretchen N. Miller (Pro Hac Vice)             Eric M. Fong
              Herbert H. Finn (Pro Hac Vice)                Fong Law, PLLC
 6
              Symone D. Shinton (Pro Hac Vice)              569 Division St, Ste A
 7            Greenberg Traurig LLP                         Port Orchard, WA 98366-4600
              77 West Wacker Drive, Suite 3100              Telephone: (360) 876-8205
 8            Chicago, IL 60601                             Facsimile: (360) 876-4745
              Telephone: (312) 456-8400                     E-Mail: eric@ericfonglaw.com
 9            Email: millerg@gtlaw.com                      Attorney for Plaintiff
                    finnh@gtlaw.com
10
                    shintons@gtlaw.com                      Lawrence P. Ramirez (Pro Hac Vice)
11            Attorney for Defendants                       Michelle R. Cruz (Pro Hac Vice)
                                                            Linda Keny (Pro Hac Vice)
12            Jason A. Wrubleski (Pro Hac Vice)             The Litigation Law Group
              Schwabe, Williamson & Wyatt,                  111 North Market Street, Suite 1010
13            P.C.                                          San Jose, CA 95113
              1211 SW 5th Ave, Suite 1900                   Telephone: (408) 971-1119
14
              Portland, OR 97204                            Facsimile: (408) 971-1129
15            Telephone: (503) 222-9981                     E-Mail: lpramirez@thellg.com
              Email: jwrubleski@schwabe.com                      michellec@thellg.com
16            Attorney for Defendants                            lindakeny@thellg.com
                                                            Attorneys for Plaintiff
17

18   by:
19                  U.S. Postal Service, ordinary first class mail
                    U.S. Postal Service, certified or registered mail,
20                  return receipt requested
                    hand delivery
21                  facsimile
                    electronic service – via United States District Court – Western District of
22            Washington’s Electronic Case Filing System (“ECF”)
23                  other (specify)

24

25                                                  /s/ Troy Greenfield
                                                    Troy Greenfield, WSBA No. 21578
26

                                                                           SCHWABE, WILLIAMSON & WYATT, P.C.
     CERTIFICATE OF SERVICE - 1                                                      Attorneys at Law
                                                                                     U.S. Bank Centre
                                                                               1420 5th Avenue, Suite 3400
                                                                                 Seattle, WA 98101-4010
                                                                                 Telephone 206-622-1711
     PDX\132774\238356\TGR\24690896.1
